EXHIBIT 10.2

 

December 14, 2004

 

By Hand Delivery

 

Mr. Harry J. Silverman

2141 Autumn Hill Drive

Ann Arbor, MI 48103

 

Dear Mr. Silverman:

 

Your regular employment with Domino’s Pizza LLC (the “Company”) will end no
later than December 31, 2005 (the “Separation Date”) pursuant to that certain
amended and restated Employment agreement between you and the Company made as of
January 1, 2005 (the “Employment Agreement”). The Company would like, however,
to have the benefit of your advice and other consulting services for a period of
time following the Separation Date and you have expressed your willingness to
provide those services. The purpose of this letter is to confirm your consulting
arrangements, as follows:

 

1. The Consulting Period. Provided that your employment with the Company
terminated pursuant to Section 5.4 of the Employment Agreement or as a result of
the expiration of the term thereof, effective as of January 1, 2006, you will be
engaged by the Company in a consulting capacity for a period expiring on
December 31, 2006, unless earlier terminated pursuant to paragraph 7 hereof (the
“Consulting Period”) at a consulting fee of $11,923.07, bi-weekly, payable in
arrears. As a consultant to the Company, you will provide services from time to
time as the Company may request, subject to your reasonable availability. The
Consulting Period may be extended only by the written agreement of you and an
expressly authorized officer of the Company. At the conclusion of the Consulting
Period, your engagement as a consultant to the Company will terminate for all
purposes.

 

2. Services. You agree to provide such advice and other services (including
without limitation special projects) during the Consulting Period as may be
requested from time to time by the Chief Executive Officer (“CEO”) or his
designee up to a maximum of 80 hours per month. All work must be authorized in
advance. Any services that you agree to perform during the Consulting Period
shall be performed in a competent and timely manner. As a consultant you are not
guaranteed any specific quantity or frequency of services. Your services will be
scheduled at mutually agreeable times and will be provided during normal
business hours, unless otherwise mutually agreed.



--------------------------------------------------------------------------------

3. Limitations on Authority. During the Consulting Period, you will have no
right, power or authority in any way to bind the Company to the fulfillment of
any condition, contract or obligation or to create any liability binding on the
Company. The Company will not be responsible for any expenses or liabilities
incurred by you, other than business expenses in accordance with paragraph 4
below.

 

4. Time Records, Compensation and Expenses. The Company will reimburse necessary
and reasonable business expenses incurred by you in the performance of services
under this Agreement; provided that those expenses are authorized in advance by
the CEO or his designee and provided further that you submit in a timely manner
such documentation and substantiation of those expenses as the Company may
require.

 

5. No Eligibility for Employee Benefits or Paid Time Off. As an independent
contractor to the Company under this Agreement, you understand and agree that
neither you nor any dependent or other individual claiming through you will be
eligible to participate in, or receive benefits under, any of the employee
benefit plans, programs and arrangements maintained by the Company
(collectively, the “Plans”). You hereby waive irrevocably any and all rights to
participate in, or receive benefits under, any of the Plans. You agree that you
will not make a claim under any of the Plans and you agree to indemnify and hold
harmless the Company and the Plans and all of those connected with them from any
liability of any kind in any way arising out of or connected with any such claim
by you or by any dependent or other individual claiming through you. It is also
agreed that, as an independent contractor, you will not be eligible for an
office, support staff, paid holidays, vacation or other paid time off. In the
event that you elect continuation of health coverage pursuant to Section 601
through 608 of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”) at the conclusion of your employment, however, and the Company shall
pay you an amount equal to the monthly COBRA premiums during the Consulting
Term, provided that you remain eligible for such continuation under COBRA.

 

6. Confidential Information, Non-Competition and Conflicts of Interest.

 

(a) During the Consulting Period and thereafter, you shall continue to be bound
by the obligations set forth in Section 7 and Section 8 of the Employment
Agreement.

 

(b) You agree that at the time your employment under this Agreement ends, and at
such earlier time or times as the Company may specify, you will return to the
Company all documents related to the business, present or otherwise, of the
Company and its Affiliates and all other property of the Company and its
Affiliates in your possession or control.

 

(c) You agree that, during the Consulting Period, you will not undertake or
continue any outside activity, whether or not competitive with the business of
the Company or any of its Affiliates, that could give rise to a conflict of
interest, or otherwise interfere, with your duties to the Company.

 

-2-



--------------------------------------------------------------------------------

7. Termination. Notwithstanding the provisions of paragraph 1 above, this
Agreement may be terminated by you upon written notice to the Company. The
Company may terminate this Agreement prior to December 31, 2006 upon written
notice in the event that you violate Section 7 or Section 8 of the Employment
Agreement or any act or omission by you causes, or could reasonably be expected
to cause, material harm to the business or reputation of the Company or any of
its Affiliates (as defined in the Employment Agreement). Upon termination of
this Agreement, whether by expiration of the term or pursuant to this paragraph
7 or otherwise, the Company shall have no further obligation to you, other than
for our consulting fee earned but not paid through the date of termination.

 

8. Miscellaneous. This Agreement contains the entire agreement between you and
the Company and replaces all prior and contemporaneous agreements, whether
written or oral, with respect to your services following the Separation Date,
and all matters related thereto, excluding only Section 8 of the Employment
Agreement, and any existing agreement between you and the Company concerning
confidentiality, non-competition or the like, any loans outstanding on the
effective date of this Agreement and your rights and obligations, if any, and
those of the Company with respect to the Company’s securities, all of which
shall remain in full force and effect. This Agreement shall not supersede any
provisions of the Employment Agreement which survive pursuant to Section 6.3
thereof, however. This Agreement may be amended or modified only by a written
instrument signed by you and by a duly authorized representative of the Company.
The headings and captions in this Agreement are for convenience of reference
only and in no way define or describe the scope or content of any provision of
this Agreement.

 

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me, at which time it shall take effect as a legally binding
agreement between you and the Company on the basis set forth above.

 

Sincerely,

DOMINO’S PIZZA LLC

By:

 

/s/ David A. Brandon

--------------------------------------------------------------------------------

Title:

  Chief Executive Officer

 

Accepted and agreed:

 

Signature:  

/s/ Harry J. Silverman

--------------------------------------------------------------------------------

 

Date: December 14, 2004

 

-3-